ORDER
Having considered the Petition for Rehearing, the panel grants that Petition to the extent of ordering the following change in the opinion. Accordingly,
IT IS ORDERED THAT
On Page 1445, Section II, of the opinion decided June 16, 1988, the following footnote is inserted at the end of the second sentence:
* The contract at issue contained the Disputes clause set forth in 32 C.F.R. § 7-103.12(a)-(h). Thus, we need not, and do not, decide if a contractor’s failure to perform can be excused by the government’s material breach if the contract contains the Disputes clause set forth in 32 C.F.R. § 7-103.12(b).